IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                          NO. AP-76,351


                 EX PARTE DOUGLAS ALBERTO SANCHEZ, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 997747 IN THE 182ND JUDICIAL DISTRICT COURT
                            FROM HARRIS COUNTY


         Per curiam.

                                           OPINION
         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated
sexual assault of a child and sentenced to life imprisonment. The First Court of Appeals affirmed
his conviction. Sanchez v. State, No. 01-06-00516-CR (Tex. App. – Houston [1st Dist.], July 6,
2007).          Applicant contends that his appellate counsel rendered ineffective assistance
because counsel failed to timely notify Applicant that his conviction had been affirmed and failed
to advise him of his right to petition for discretionary review pro se.
         The trial court has entered findings of fact and conclusions of law that appellate counsel
                                                                                                2
failed to timely notify Applicant of his right to petition for discretionary review pro se. See Ex
parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is entitled
to the opportunity to file an out-of-time petition for discretionary review of the judgment of the
First Court of Appeals in Cause No. 01-06-00516-CR that affirmed his conviction in Cause No.
997747 from the 182nd Judicial District Court of Harris County. Applicant shall file his petition
for discretionary review with the First Court of Appeals within 30 days of the date on which this
Court’s mandate issues.


Delivered: May 19, 2010
Do not publish